United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 13-2482
                       ___________________________

                               Dexter D. Anderson

                      lllllllllllllllllllll Plaintiff - Appellant

                                          v.

 United States of America; Warden B. R. Jett; S. Young, Associate Warden; C.
Nickrenz, Associate Warden; Dr. M. Nelson, Clinical Director; L. Krieg, Doctor;
 J. Schultz, CDR-Rehab Services; J. Feda, DPT-OCS-Rehab Services; Federal
                              Medical Center

                    lllllllllllllllllllll Defendants - Appellees
                                     ____________

                   Appeal from United States District Court
                  for the District of Minnesota - Minneapolis
                                 ____________

                             Submitted: May 6, 2014
                               Filed: May 7, 2014
                                 [Unpublished]
                                 ____________

Before BYE, GRUENDER, and SHEPHERD, Circuit Judges.
                           ____________

PER CURIAM.

     Federal inmate Dexter Anderson brought this action under Bivens v. Six
Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971), and the
Federal Tort Claims Act, claiming that several medical professionals who treated him
for a knee injury at a federal medical center, along with the warden and two associate
wardens at the center, were deliberately indifferent to his serious medical needs, were
negligent in caring for him, and retaliated against him for exercising his constitutional
rights when they downgraded his medical-care status and transferred him to another
federal institution. Defendants moved for summary judgment, which the district
court1 granted. This appeal followed.

       Upon careful de novo review, see Holden v. Hirner, 663 F.3d 336, 340 (8th
Cir. 2011) (summary judgment standard of review), we conclude that the district court
properly granted summary judgment for the reasons explained in the thorough report
and recommendation that the court adopted. As a result, we also reject as meritless
Anderson’s argument that he was entitled to a jury trial. See Harris v. Interstate
Brands Corp., 348 F.3d 761, 762 (8th Cir. 2003). Accordingly, we deny his pending
motion for oral argument, and we affirm. See 8th Cir. R. 47B.
                      ______________________________




      1
       The Honorable Donovan W. Frank, United States District Judge for the
District of Minnesota, adopting the report and recommendations of the Honorable
Leo I. Brisbois, United States Magistrate Judge for the District of Minnesota.

                                          -2-